Mahoney, P. J. (dissenting).
The majority’s view that April 16, 1979 was a “tentative” trial date is unsupported in the record. The date was fixed as a “day certain” by the court after discussion with the Assistant Public Defender persuaded the court in early April that a minimal *719amount of additional time was needed to adequately prepare the case for trial. Such a determination hardly comports with the view of the majority that the trial court was justified in" advancing the trial date one week because “The case was one of the oldest on the calendar”. Seven additional days to prepare for trial on grievous criminal charges could have been critical to a busy Assistant Public Defender, particularly when such time had been judicially granted, without significantly contributing to the age of “the oldest case on the calendar”. Next, time between jury selection and commencement of trial as well as the weekend after the People rested is negligible in terms of time for trial preparation during an ongoing criminal trial. Lastly, the advancement of the trial date of a serious criminal matter on the ground that the court and jury had nothing to do, while perhaps accurate and even pragmatic in terms of budgetary economies, is, nevertheless, groundless in the absence of any cogent reason for such haste (see People v Green, 19 AD2d 749). Certainly, the absence of reason or purpose for the abrupt trial advancement did not place any burden on the defendant to prove prejudice. Such substantive disadvantage inheres in the decision below. It was an abuse of the trial court’s discretion to refuse the adjournment requested by defense counsel. The judgment should be reversed and a new trial ordered.